EXHIBIT 10.1

 

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (this "Agreement"), is made as of the 27 day
of April, 2005 (the "Effective Date"), by and between United Energy Corp., a
Nevada corporation having a principal place of business at 600 Meadowlands
Parkway, #20, Secaucus, New Jersey 07094 (the "Company"), and Ben Barnes, having
an address at
                                                                                                                      
("Consultant").

WHEREAS, Consultant provides a certain consulting services, including, without
limitation, general corporate advisory services and business development
services;

WHEREAS, Company is in the business of developing and distributing
environmentally friendly, specialty chemical products with applications in
several industries and markets;

WHEREAS, Company desires to contract with Consultant and retain Consultant to
provide the consulting services offered by Consultant in accordance with and
pursuant to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises, representations and
obligations contained in this Agreement, and for other good and valuable
consideration as set forth in this Agreement, Company and Consultant agree as
follows:

1.

Term and Termination

 

 

1.1.

Term. The term of this Agreement shall commence on the Effective Date and
continue for a period of 30 months (the "Term").

 

1.2.

Termination. Company can terminate this Agreement upon written notice for cause
if Consultant fails to materially perform the consulting services to be provided
pursuant to this Agreement. Consultant can terminate this Agreement at any time
upon written notice to Company. Consultant will retain and own all vested
options upon termination.

2.

Independent Contractor

 

 

2.1.

Consultant is carrying out his obligations hereunder as an independent
contractor, not as an agent of or an employee of Company. As such, Consultant
shall not have the power to bind the Company, and no pension and/or profit
sharing contribution shall be made with respect to any payments received
hereunder, nor shall Consultant be entitled to any other benefits paid to
employees of Company.

 

 



 


--------------------------------------------------------------------------------



 

 

3.

Appointment

 

 

3.1.

Company hereby appoints Consultant and Consultant hereby accepts appointment to
act as a consultant to the Company with respect to assisting the Company in
developing new channels of revenue.

4.

Compensation

 

 

4.1.

Warrants. Upon execution of this Agreement, Company will issue to Consultant
warrants to purchase five hundred thousand (500,000) shares, of Company common
stock, par value, $0.01 per share ("Common Stock"), at an exercise price per
share equal to the closing price per share of the Company's common stock on the
Effective Date (the "Initial Warrants") and warrants to purchase five hundred
thousand (500,000) shares of Common Stock, at an exercise price per share equal
to two dollars ($2.00) per share (the "Secondary Warrants", and together with
the Initial Warrants, the “Warrants”). The Warrants will have a ten (10) year
term and will have such other customary terms and provisions as are reasonably
acceptable and satisfactory to Company and Consultant. Company shall undertake
to register the underlying shares of common stock with the U.S. Securities and
Exchange Commission (the "SEC") for resale in compliance with the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
"1933 Act") on a timely basis. One hundred thousand (100,000) Initial Warrants
shall vest and become immediately exercisable on the Effective Date. The
remainder of the Initial Warrants and the Secondary Warrants shall vest, if at
all, upon the recognition by the Company of the following net revenue targets as
a result of business generated through contacts brought to the Company by
Consultant ("Consultant's Contacts"):

 

4.1.1.

100,000 Initial Warrants shall vest upon the achievement by the Company of
$5,000,000 in net revenues from Consultant's Contacts; and

 

4.1.2.

100,000 Initial Warrants shall vest upon the achievement by the Company of
$10,000,000 in aggregate net revenues from Consultant's Contacts; and

 

4.1.3.

100,000 Initial Warrants shall vest upon the achievement by the Company of
$15,000,000 in aggregate net revenues from Consultant's Contacts; and

 

4.1.4.

100,000 Initial Warrants shall vest upon the achievement by the Company of
$20,000,000 in aggregate net revenues from Consultant's Contacts; and

 

4.1.5.

100,000 Secondary Warrants shall vest upon the achievement by the Company of
$25,000.000 in aggregate net revenues from Consultant's Contacts; and

 

 

-2-



 


--------------------------------------------------------------------------------



 

 

 

4.1.6.

100,000 Secondary Warrants shall vest upon the achievement by the Company of
$30,000,000 in aggregate net revenues from Consultant's Contacts; and

 

4.1.7.

100,000 Secondary Warrants shall vest upon the achievement by the Company of
$35,000,000 in aggregate net revenues from Consultant's Contacts; and

 

4.1.8.

100,000 Secondary Warrants shall vest upon the achievement by the Company of
$40,000,000 in aggregate net revenues from Consultant's Contacts; and

 

4.1.9.

100,000 Initial Warrants shall vest upon the achievement by the Company of
$20,000,000 in aggregate net revenues from Consultant's Contacts; and

 

4.1.9.

100,000 Secondary Warrants shall vest upon the achievement by the Company of
$45,000,000 in aggregate net revenues from Consultant's Contacts.

  4.1.10.
United Energy Corporation and Consultant agree that it may be difficult to
identify business which results directly or indirectly from Consultant’s
actions. It is the intention of both parties to give the Consultant credit for
net revenues which are derived from Consultant’s contacts and referrals. If
Consultant refers customer A who in turn. refers customer B then Consultant
shall receive credit for sales from both customer A and B, etc. Not less than
every six (6) months Consultant will provide a list of all contacts Consultant
is currently working on. United Energy Corporation will provide written
acceptance of the contacts acknowledging that sales from these customers will be
credited to Consultant or will provide substantiation as to why the contact is
not qualified. Consultant shall have the right to review the books and records
of the Company relating to the sales of products annually upon reasonable notice
and at the Consultant's expense.

 

4.2.

Consultant represents that he is acquiring the Warrants for his own account, for
investment and not with a view to the distribution thereof, nor with any present
intention of selling or otherwise disposing of the Warrants or the underlying
shares of Common Stock, and will not sell or otherwise transfer the Warrants or
the underlying shares of Common Stock except in accordance with applicable
federal and state securities laws, and acknowledges that the Warrant
certificates and stock certificates evidencing the Warrants and underlying
shares of Common Stock shall bear a legend restricting the transfer thereof
(until such time as the underlying shares of Common Stock are registered with
the SEC in accordance with Section 4.1 hereof). Moreover, Consultant understands
that the Warrants and underlying shares of Common Stock have not been registered
under the 1933 Act, or the securities laws of any state, and, therefore, are
subject to substantial restrictions on transfer.

 

 

 

-3-



 


--------------------------------------------------------------------------------



 

 

 

4.3.

Employment Taxes. No part of the compensation payable to Consultant will be
subject to withholding by Company for the payment of any federal, state or local
withholding or employer/employee payroll taxes.

5.

Confidentiality; Public Disclosure. Consultant and Company shall maintain in
strict confidence all information of a confidential or proprietary nature of the
other party that is exchanged in connection with the services rendered pursuant
to this Agreement, including the terms of this Agreement. Consultant and Company
agree that each shall use such proprietary information only for the purposes of
performing its obligations under this Agreement. Consultant and Company agree
that each shall disclose such proprietary information only (i) to the extent
consented to by the other party, (ii) to the extent required by any law or
regulation, or by the SEC or any exchange or automated quotation system on which
Company stock is listed; and (iii) to its personnel who have a need to know such
proprietary information for the purposes of this Agreement. Consultant and
Company shall ensure that each of its employees comply with the provisions in
this Section. Proprietary information shall not include: (i) information
rightfully known by a party prior to the Effective Date of this Agreement, (ii)
information that is now or hereafter becomes generally available to the public
other than as a result of a disclosure in breach of this Agreement; (iii)
information independently developed or acquired by a party or its personnel
without reliance on or reference to, in any way, proprietary information of the
other party; or (iv) information that becomes available to a party from a third
party source; provided that such third party source is not known to be bound by
a confidentiality agreement with respect to such information or known to
otherwise be prohibited from transmitting the information by a contractual,
legal or fiduciary obligation.

6.

General Provisions

 

 

6.1.

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of New Jersey (exclusive of its conflict of laws
provisions). Any judicial proceeding brought against any of the parties to this
Agreement on account of any dispute arising out of this Agreement, or any matter
related thereto, shall be brought in a court of competent jurisdiction in
Middlesex County, New Jersey or in the United States District Court for the
District of New Jersey, and by execution and delivery of this Agreement, the
parties hereby consent to the exclusive jurisdiction of any such applicable
court and waive any deference or apposition to such jurisdiction.

 

6.2.

Notices. All notices and other communications pertaining to this Agreement shall
be in writing and shall be sent either by certified or registered mail,
reputable commercial overnight carrier, or hand delivery, addressed as follows:

  To Company:    

United Energy Corp.

200 Meadowlands Parkway, #20

Secaucus, NJ 07094

Attention: Brian F. King, CEO

 

 

 

-4-



 


--------------------------------------------------------------------------------



 

With a copy to:  

Greenbaum, Rowe, Smith & Davis LLP

P.O. Box 5600

99 Wood Ave.

Woodbridge, NJ 07095

Attention: W. Raymond Felton

To Consultant:   Ben Barnes     With a copy to:      
Notice shall be deemed to have been given by a party hereto (i) when personally
delivered, (ii) three (3) days after having been deposited by certified or
registered first class mail, return receipt requested, or (iii) one (1) business
day after having been sent by commercial overnight courier with written
verification of receipt. Either party may change its address from time to time
by giving notice to that effect as provided herein.

6.3.

Binding Effect; Assignment. This Agreement and the rights and obligations of
each party hereunder shall be binding upon and shall inure to the benefit of the
parties and their successors and assigns. Neither this Agreement nor any of the
rights or obligations of Consultant or Company arising under this Agreement may
be assigned or transferred without the other party's prior written consent.

6.4.

Waivers. Failure or delay on the part of either party to exercise any right,
power or privilege or remedy hereunder shall not constitute a waiver thereof. No
waiver of default shall operate as a waiver of any other default or of the same
type of default on future occasions.

6.5.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same Agreement.

6.6.

Severability. In the event that any provision in this Agreement should be held
to be unenforceable, such unenforceability shall not affect any of the other
provisions herein.

 

 

-5-



 


--------------------------------------------------------------------------------



 

 

6.7.

Headings. The section and paragraph headings contained herein are for ease of
use, and are not intended to either broaden or limit the scope of the terms
hereof.

6.8.

Entire Agreement. This Agreement is intended to be the sole and complete
statement of the obligations of the parties as to the services to be performed
and supersedes all previous understandings, negotiations and proposals, and may
not be altered, amended or modified, except in writing, signed by the duly
authorized representatives of the parties.

6.9.

Construction. This Agreement is the product of negotiations between the parties
and no provision hereof shall be construed to the disadvantage of any party as
having been the author of such provision.

6.10.

Patriot Act. Both parties certify that, to the best of their knowledge, they
have not been designated and are not owned or controlled, by a “suspected
terrorist” defined in Executive Order 13224. Both parties hereby acknowledge
that they will seek to comply with all applicable laws concerning money
laundering and related activities.

6.11.

Foreign Corrupt Practices. Both parties represent neither they or any of their
Subsidiaries, nor any director, officer, agent, employee or other person acting
on their behalf or any of its Subsidiaries has used any of its funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; as amended; or made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

 

[signature page to follow]



 

-6-



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered in duplicate by their duly authorized representatives all as of the
effective date first written above.

ATTEST:   COMPANY:
UNITED ENERGY CORP.       _______________________________                 
By: /s/ Brian F. King_____________
Brian F. King, Chief Executive Officer       WITNESS:   CONSULTANT:      
_______________________________   /s/ Ben
Barnes                                        
Ben Barnes

 

 

-7-



 

 

--------------------------------------------------------------------------------

 